Citation Nr: 0407008	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-36 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to more than 25 months of educational assistance 
benefits, pursuant to Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

Information contained in the education folder reveals that 
the veteran had a period of active service from July 26, 
1995, through August 26, 1997.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2003 determination of the Education Center at the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Board recognizes that in his October 2002 notice of 
disagreement, the veteran requested a hearing with a VA 
representative, if necessary.  In response to this 
communication, the RO sent the veteran a statement of the 
case in November 2003, which included a letter that detailed 
his options for procuring a hearing, as well as a VA Form 9 
Substantive Appeal sheet.  When the veteran returned his 
completed substantive appeal in December 2003, however, he 
indicated on this form that he no longer desired a hearing.  
Accordingly, the Board finds that the veteran has withdrawn 
his hearing request, and will therefore proceed with a 
decision on his claim at this time.  See 38 C.F.R. § 
20.702(e) (2003).


FINDINGS OF FACT

1.  The veteran completed 25 months of active service.

2.  The veteran was honorably discharged from service due to 
a physical or mental condition that was not characterized as 
a disability and did not result from his own  willful 
misconduct, but did interfere with his performance of duty.

3.  The veteran was found eligible to receive a total of 25 
months of educational assistance benefits, based upon his 25 
months of completed active service.


CONCLUSION OF LAW

The requirements for entitlement to more than 25 months of 
educational assistance benefits, pursuant to Chapter 30, 
Title 38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3011, 3013 (West 2002); 38 C.F.R. §§ 21.7044, 21.7072 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  This law redefines the obligations 
of VA with respect to the duty to assist claimants, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is generally 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  

In this case, the Board observes that the facts relevant to a 
complete evaluation of the claim, primarily the veteran's 
dates of active service and the circumstances surrounding his 
departure from active service, are not in dispute.  The 
veteran has been properly notified in the RO's October 2003 
determination and in the November 2003 statement of the case 
as to the laws and regulations governing his entitlement to 
the benefits sought, the evidence considered, and the reasons 
and bases for the RO's determination.  As further discussed 
in the reasons and bases below, the veteran's arguments in 
favor of his entitlement to additional months of educational 
assistance benefits simply do not comport with governing VA 
law and regulations, and do not contradict any of the facts 
relied upon.  Moreover, the veteran has not identified any 
additional evidence or argument that should be considered in 
the adjudication process.  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of a Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran.")  Accordingly, the Board 
will proceed to adjudicate the merits of this claim. 

This appeal arises out of the veteran's claim that he should 
be entitled to receive more than 25 months of educational 
assistance benefits, paid pursuant to Chapter 30, Title 38, 
United States Code.  The Board first observes that the 
veteran's basic eligibility for Chapter 30 benefits is not at 
issue, as he has already been awarded basic eligibility for 
the receipt of these benefits.  Rather, this appeal involves 
the amount of Chapter 30 benefits to which the veteran is 
entitled under the law.

The law provides that most individuals are entitled to 36 
months of educational assistance, or the equivalent thereof, 
in part-time educational assistance.  38 C.F.R. § 21.7072(a) 
(2003).  Except as provided in 38 C.F.R. § 21.7073 (2003), an 
eligible individual is entitled to one month of basic 
educational assistance (or the equivalent thereof in part-
time educational assistance) for each month of the 
individual's continuous active duty service that occurs after 
June 30, 1985.  38 U.S.C.A. § 3013 (West 2002); 38 C.F.R. 
§ 21.7072(b) (2003).  Except as provided in 38 C.F.R. 
§ 21.7073, the foregoing applies when the individual: 
(i) establishes eligibility under 38 C.F.R. § 21.7042 (2003) 
or 38 C.F.R. § 21.7044 (2003); (ii) serves less than 36 
months of continuous active duty service after June 30, 1985, 
(or less than 24 continuous months of a qualifying obligated 
period of active duty service after June 30, 1985, if his or 
her initial obligation period of active duty is less than 
three years); and (iii) is discharged or released from active 
duty either: (A) for a service-connected disability; (B) for 
a medical condition which preexisted the individual's  
service on active duty and which VA determines is not 
service-connected; (C) under a 10 U.S.C.A. § 1173 (West 2002) 
hardship discharge; (D) involuntarily for the convenience of 
the government as a result of a reduction in force, as 
determined by the Secretary of the military department 
concerned; or (E) for a physical or mental condition that was 
not characterized as a disability and did not result from the 
individual's own willful misconduct, but did interfere with 
the individual's performance of duty.  38 C.F.R. 
§ 21.7072(b)(1) (2003).  Entitlement to basic educational 
assistance benefits is to be calculated in whole months.  
38 C.F.R. § 21.7072(b)(2) (2003).

The Board has reviewed the provisions of 38 C.F.R. § 21.7073, 
and finds that they are not applicable in the instant case, 
as these provisions only apply to individuals who withdrew 
their election not to receive educational assistance benefits 
per 38 C.F.R. § 21.7042(c) (2003), or who were separated from 
service involuntarily and fail to meet the eligibility 
requirements of 38 C.F.R. § 21.7042 or 38 C.F.R. § 21.7044, 
but meet the eligibility requirements of 38 C.F.R. § 21.7045 
(2003).  Here, the veteran did not withdraw his election to 
receive educational assistance benefits, and has already been 
deemed eligible for the receipt of Chapter 30 benefits as 
detailed at 38 C.F.R. § 21.7042. 

Information contained in the education folder confirms that 
the veteran entered active service on July 26, 1995, and left 
active service on August 26, 1997, which equates to a total 
of 25 months of active service.  The character of his 
discharge is noted as honorable.  The reason for his 
separation from service is reported as a condition which 
interfered with duty.  As previously noted, the veteran has 
already been found eligible to receive 25 months of 
educational assistance.  The Board finds that this is also 
the proper calculation when considered in light of these 
facts, and of the restrictions of 38 C.F.R. § 21.7072(b), 
which only permits the award of one month of educational 
assistance for every month of active service when the total 
period of active service is less than three years.  

The education folder reveals that the veteran has not yet 
utilized his entire 25 months of entitlement, and that he has 
until August 27, 2007 (his delimiting date), to use these 
benefits.  The veteran, however, has informed VA that he 
recently began a paramedic program that will require 39 hours 
of training for completion.  He now wishes to have the amount 
of his educational assistance benefits extended, so that he 
may complete this program.  He also states that he 
understands the explanation provided to him as to the law 
governing the amount of benefits to which he is entitled, but 
has asked VA to make an exception in his case, as he would be 
financially unable to finish this program otherwise.
Unfortunately, the Board may not make an exception in the 
veteran's case.  The RO has properly calculated the veteran's 
entitlement at 25 months of educational assistance, based 
upon his 25 months of active service.  There is no applicable 
provision of the law that would permit the Board to extend 
the number of months of educational assistance available for 
the veteran's use, given his limited period of active 
service.  While the Board is very aware of the veteran's 
arguments and concerns here, the regulatory criteria and 
legal precedent governing the receipt of Chapter 30 
educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  Therefore, the Board 
holds that the veteran is simply not entitled to more than 25 
months of educational assistance benefits as a matter of law.  
The Board has carefully reviewed the entire record in this 
case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the 
law, rather than the facts, however, is dispositive, the 
benefit of the doubt provisions as set forth in 38 U.S.C.A. § 
5107(b) (West 2002) are not for application.  


ORDER

Entitlement to more than 25 months of educational assistance 
benefits, pursuant to Chapter 30, Title 38, United States 
Code, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



